I agree with the majority opinion of Mr. Justice CHAPMAN in so far as it holds that the trial of apellant was infected with error. I do not agree that the errors were harmful. I think all the objectionable evidence may be eliminated and there will remain ample evidence to show a consistent course of deception and fraud on the part of appellant to the prosecuting witness by which he procured and misappropriated aproximately twenty thousand dollars belonging to her and her deceased husband.
The evidence of appellant shows this, the evidence of the prosecutrix shows it, and their evidence is strongly corroborated. *Page 828 
True, there is an attempt to explain away some of the evidence but it is not contradicted and after all is said, the fact of guilt is as evident as vinegar in the disposition. I am thoroughly committed to the constitutional guaranty of fair trial but I am convinced that the errors complained of were harmless, even that charging the trial court with dyspepsia. I do not think that the harmless error statute will cure his malady but it will cure fanciful aberrations from approved canons of procedure activated by it. It would be trifling with the processes of justice and a useless expense to send the case back to procure the "me too" of another jury.
I therefore dissent.